Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Isreal on 7/20/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/IL2017/050818 or PCT/IL2015/051082 application as required by 37 CFR 1.55.
In the preliminary amendment filed 1/19/21 Applicant on p. 3 of the Remarks stated, “This application is a National Phase Application of PCT Patent Application No. PCT/IL2015/051082 having International filing date of 10 November 2015”, despite the application data sheet also filed 1/19/21 claiming priority to PCT/IL2017/050818. The application PCT/IL2015/051082 appears to be in error as the inventor and title are not consistent with the inventor and title of this application. Clarification and correction is required.
Claim Objections
Claim 1-4 objected to because of the following informalities:  
Claim 1 p.2 lns 1-3: “whereby said weigh composition enables to determine an optimized intensity dose of DHEA for said specific patient when he is addict during a detoxification and rehabilitation periods” should be “whereby said weigh composition enables determination of an optimized intensity dose of DHEA for said specific patient; wherein said specific patient is an addict during a detoxification and rehabilitation period
Claim 2 p.2 ln 9: “(b) assigning a particular predictive analytics wight for said brain imaging” should be “(b) assigning a particular predictive analytics weight for said brain imaging data”.
Claim 3 p. 2 lns 19-21: “(c) providing medical parameters of said specific patient based on medical diagnosis regarding his level of depression, anxiety, quality of life and intense of craving; side effects” should be “(c) providing medical parameters of said specific patient based on medical diagnosis regarding his level of depression, anxiety, quality of life, intensity of craving[[;], and side effects”.
Claim 3 p. 3 lns 1-3: “(e) assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters; based on a specific algorithm” should be “(e) assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters[[;]], based on a specific algorithm;”.
Claim 3 p. 3 lns 6-8: “whereby said weigh composition enables to determine an optimized the dose of DHEA for said specific addict during a detoxification and rehabilitation periods.” should be “whereby said weigh composition enables to determine an optimized period.”.
Claim 4 p. 3 lns 10-11: “The method for determining an intensity of DHEA treatment for a specific patient of claim 3” should be “The method for dose of DHEA 
Claim 4 p.3 ln 13: “(b) assigning a particular predictive analytics weight for said brain imaging” should be “(b) assigning a particular predictive analytics weight for said brain imaging data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3 p. 3 lns 1-3, the phrase “(e) assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters; based on a specific algorithm” fails to comply with 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 2 are drawn to a method for determining an intensity dose of DHEA for a personalized medicine, which is within the four statutory categories (i.e., a process). Claims 3 - 4 are drawn to a method for determining dose of DHEA for a specific patient, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A method operating on a processor or a machine learning processor for determining an intensity dose of DHEA for a personalized medicine, comprising: 
(a) providing biochemical parameters of said specific patient based on his blood test or saliva test wherein said biochemical parameters includes a level of DHEA and Cortisol; 
(b) providing molecular epigenetic map of said specific patient based on his blood test or saliva test; 
(c) providing medical parameters of said specific patient based on medical diagnosis regarding his level of depression, anxiety, quality of life and intense of craving; 
(d) providing psychological parameters of said specific patient based on psychological questionnaire regarding his impulsiveness; 
(e) providing said processor and entering to it said biochemical parameters, said molecular epigenetic map, said medical parameters, and said psychological parameters and assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters; 
estimating a weigh composition of said particulars weights; 
whereby said weigh composition enables to determine an optimized intensity dose of DHEA for said specific patient when he is addict during a detoxification and rehabilitation periods.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because weighting each of a received set of parameters, i.e., the claimed estimating a weigh composition, and then utilizing those weighted parameters in determining an optimized intensity dose of DHEA for a recovering addict during a detox/rehab period is an observation/evaluation/judgment/analysis that can be performed in the human mind; and/or  (b) “a certain method of organizing human activity” because weighting each of a received set of parameters, i.e., the claimed estimating a weigh composition, and then utilizing those weighted parameters in determining an optimized intensity dose of DHEA for a recovering addict during a detox/rehab period under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a processor).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 3, because the only difference between Claims 1 and 3 is that Claim 3 recites a method for determining dose of DHEA for a specific patient, whereas Claim 1 recites a method for 
Dependent claims 2 & 4 include other limitations for example claims 2 and 4 recite further details as to how brain imaging data is received and utilized for calculating the estimation of the weigh composition; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 3.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 4 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:

(a) providing biochemical parameters of said specific patient based on his blood test or saliva test wherein said biochemical parameters includes a level of DHEA and Cortisol (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
(b) providing molecular epigenetic map of said specific patient based on his blood test or saliva test (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
(c) providing medical parameters of said specific patient based on medical diagnosis regarding his level of depression, anxiety, quality of life and intense of craving (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
(d) providing psychological parameters of said specific patient based on psychological questionnaire regarding his impulsiveness (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
(e) providing said processor and entering to it said biochemical parameters, said molecular epigenetic map, said medical parameters, and said psychological parameters and assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); 
(f) estimating a weigh composition of said particulars weights; 
whereby said weigh composition enables to determine an optimized intensity dose of DHEA for said specific patient when he is addict during a detoxification and rehabilitation periods.
 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of weighting each of a received set of parameters, i.e., the claimed estimating a weigh composition, and then utilizing those weighted parameters in determining an optimized intensity dose of DHEA for a recovering addict during a detox/rehab period by utilizing a general purpose processor;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see p. 3 lns 18-21 of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving the biochemical parameters, the molecular epigenetic map, the medical parameters, and the psychological parameters; further the brain imaging 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “providing said processor and entering to it said biochemical parameters, said molecular epigenetic map, said medical parameters, and said psychological parameters and assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-4 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see p. 3 lns 18-21 of Applicant’s originally filed specification) – e.g., Applicant’s specification p. 3 lns 18-21 discloses that the method is performed on a processor which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of weighting each of a received set of parameters, i.e., the claimed estimating a weigh composition, and then utilizing those weighted parameters in determining an optimized intensity dose of DHEA for a recovering addict during a detox/rehab period by utilizing a general purpose processor;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving the biochemical parameters, the molecular 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “providing said processor and entering to it said biochemical parameters, said molecular epigenetic map, said medical parameters, and said psychological parameters and assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor; 
The dependent claims 2 & 4 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2 & 4 recite (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) and utilized for calculating the estimation of the weigh composition (merely further limiting the abstract idea itself); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received imaging data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-4 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0240085 to Knoell et al (hereinafter Knoell) in view of Ohana et al, “Effect of dehydroepiandrosterone add-on therapy on mood, decision making and subsequent relapse of polydrug users,” Mar 26, 2015. PMID: 25818161 (hereinafter Ohana) and further in view of US 2012/0195921 to Loftis et al (hereinafter Loftis) and further in view of US 2012/0136680 to Lombard and further in view of US 2017/0036037 to Luan et al (hereinafter Luan).
Regarding claim 1, Knoell discloses a method operating on a processor or a machine learning processor for determining an intensity dose for a personalized medicine ([0150] discloses utilizing a computer, which as disclosed in Fig. 2 and [0119] includes a processor, that performs machine learning to determine the most beneficial dosage for a customized product for a user, e.g., a vitamin, which is interpreted to be personalized medicine, which as discussed in [0043] is for treating symptoms which the user is afflicted by), comprising: 
(a) providing biochemical parameters of said specific patient based on his blood test or saliva test wherein said biochemical parameters includes a level of DHEA and Cortisol ([0043] discloses that objective inputs are received by the system; [0117] discloses that the objective data received by the system can include a saliva test to measure DHEA and cortisol levels); 
(b) providing genetic testing of said specific patient ([0115] discloses that the system receives genetic data as part of the above discussed objective input and that analysis has been performed on the genetic data to identify single nucleotide polymorphisms (SNP) in the sample indicating a higher risk for a particular disease); 
(c) providing medical parameters of said specific patient based on medical diagnosis ([0104] discloses that a questionnaire may be used to collect subjective/objective data, which as further disclosed in [0105] the questionnaire may include receiving input as to if the user has a medically diagnosed condition); 
(d) providing psychological parameters of said specific patient based on psychological questionnaire ([0031] discloses that the system receives subjective input from the user, e.g., via a questionnaire; [0107] discloses that the questionnaire may inquire about the user’s psychological state); 
(e) providing said processor and entering to it said biochemical parameters, said molecular epigenetic map, said medical parameters, and said psychological parameters ([0150] discloses that the computer receives, and utilizes the objective and subjective inputs discussed above, and utilizing them in an algorithm); 
([0018] discloses optimizing the formula based on the received subjective/objective inputs. See also [0149]-[0150] that discloses utilizing machine learning to determine the patient specific customized formula).

Knoell does not disclose utilizing DHEA for a personalized medicine;
(b) providing molecular epigenetic map of said specific patient based on his blood test or saliva test; 
(c) medical diagnosis regarding his level of depression, anxiety, quality of life and intense of craving;
(d) psychological questionnaire regarding his impulsiveness;
(e) assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters; 
(f) estimating a weigh composition of said particulars weights;
whereby said weigh composition enables to determine an optimized intensity dose determine an intensity dose of DHEA for said specific patient when he is addict during a detoxification and rehabilitation periods.

Ohana teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
Utilize DHEA for a personalized medicine (Abstract teaches utilizing DHEA to increase resistance to drug abuse) comprising:
(p.887-888: DHEA administration within the treatment program – teaches administering a 100mg per day dosage because it is the minimum therapeutic amount recommended by the manufacturer in order to avoid adverse effects; p. 885: Abstract teaches utilizing DHEA to increase resistance to drug abuse during a detoxification and rehab program, by increasing their emotional and cognitive resources during the period of treatment, as further discussed on p. 885: Introduction, to combat the decreased DHEA levels during periods of abstinence which can cause increased anxiety and unstable moods, further discussed on pp. 885-886: Introduction) to aid in preventing relapse and to avoid adverse effects from improper dosage. See Ohana p. 885: Abstract & p. 888: DHEA administration within the treatment program.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method for customizing a dosage of personalized medicine disclosed by Knoell to incorporate utilizing DHEA for a personalized medicine and determining the intensity dosage of the DHEA to treat a recovering addict during a detox/rehab period as taught by Ohana in order to aid in preventing relapse and to avoid adverse effects from improper dosage, e.g., see Ohana p. 885: Abstract & p. 888: DHEA administration within the treatment program, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Loftis teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
([0194] & Table 6 teaches that subjects with the medical diagnosis of addiction are assessed for level of addiction, cognitive impairment, and neuropsychiatric impairment via a variety of methods including responding to questionnaires directed toward level of depression, anxiety, quality of life and drug craving level, interpreted as intense of craving);
(d) psychological questionnaire regarding his impulsiveness ([0194] & Table 6 teaches that subjects with the medical diagnosis of addiction are assessed for level of addiction, cognitive impairment, and neuropsychiatric impairment via a variety of methods including responding to questionnaires directed toward impulsivity) to aid in the determination of the effectiveness of treatment of substance addiction. See Loftis [0195].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana to incorporate for the medical parameters received by the method to be based on a medical diagnosis regarding depression, anxiety, quality of life, and intense of craving, and for the psychological parameters to include answers to a questionnaire regarding impulsiveness as taught by Loftis in order to aid in the determination of the effectiveness of treatment of substance addiction, e.g., see Loftis [0195], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Lombard teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
([0062] discloses performing and that the system receives results of a saliva test to perform molecular epigenetic mapping, DNA methylation analysis, [0058] discloses utilizing the methylation analysis in performing the method of providing a treatment regime for a patient as disclosed by the application) to help achieve high treatment efficacy. See Lombard [0017].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana/Loftis to incorporate providing molecular epigenetic map of said specific patient based on his blood test or saliva test as taught by Lombard in order to help achieve high treatment efficacy, e.g., see Lombard [0017], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Luan teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
(e) assigning a particular weight to each of a set of parameters ([0078] teaches that a dose optimization technique includes weighting the set of parameters and [0072] teaches that the weighting is done to reflect the importance of each of the parameters); 
(f) estimating a weigh composition of said set of particulars weights ([0078] teaches that executing an equation including values for the parameters and the associated weights, this combination is interpreted as estimating a weigh composition); whereby said weigh composition enables to determine an optimized intensity dose for said specific patient ([0078] teaches utilizing the equation to determine the optimized dosage for the patient) to achieve improved treatment planning through superior optimization techniques of dosages. See Luan [0021].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana/Loftis/Lombard to incorporate assigning a particular weight to each of a set of parameters, estimating a weigh composition of said set of particulars weights, whereby said weigh composition enables to determine an optimized intensity dose for said specific patient as taught by Luna in order to achieve improved treatment planning through superior optimization techniques of dosages, e.g., see Luna [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on the method of claim 1, the modified combination of Knoell/Ohana/Loftis/Lombard/Luna further discloses: 
(a) providing a brain imaging data of said specific patient and entering said brain imaging data to said processor (Lombard teaches in [0074] to provide brain imaging data to the computer, including a processor. See also Lombard [0145].); 
(b) assigning a particular predictive analytics wight for said brain imaging for calculating said estimation of said weigh composition (As discussed above in claim 1, Lombard discloses assigning a weight, which is interpreted to be a predictive analytics weight, to each received parameter and using that weight to determine an estimation of the weigh composition in [0072] and [0078]).


Regarding claim 3, Knoell discloses method for determining dose for a specific patient ([0150] discloses utilizing a computer, which as disclosed in Fig. 2 and [0119] includes a processor, that performs machine learning to determine the most beneficial dosage for a customized product for a user, e.g., a vitamin, which is interpreted to be personalized medicine, which as discussed in [0043] is for treating symptoms which the user is afflicted by), comprising: 
(a) providing biochemical parameters of said specific patient based on his blood test or saliva test wherein said biochemical parameters includes a level of DHEA and Cortisol ([0043] discloses that objective inputs are received by the system; [0117] discloses that the objective data received by the system can include a saliva test to measure DHEA and cortisol levels); 
(b) providing genetic testing of said specific patient ([0115] discloses that the system receives genetic data as part of the above discussed objective input and that analysis has been performed on the genetic data to identify single nucleotide polymorphisms (SNP) in the sample indicating a higher risk for a particular disease); 
([0104] discloses that a questionnaire may be used to collect subjective/objective data, which as further disclosed in [0105] the questionnaire may include receiving input as to if the user has a medically diagnosed condition); 
(d) providing psychological parameters of said specific patient based on psychological questionnaire ([0031] discloses that the system receives subjective input from the user, e.g., via a questionnaire; [0107] discloses that the questionnaire may inquire about the user’s psychological state); 
(f) determine an optimized the dose for said specific patient based on the provided parameters ([0018] discloses optimizing the formula based on the received subjective/objective inputs. See also [0149]-[0150] that discloses utilizing machine learning to determine the patient specific customized formula).

Knoell does not specifically disclose determining dose of DHEA for a specific patient comprising:
(b) providing molecular epigenetic map of said specific patient based on his blood test or saliva test; 
(c) medical diagnosis regarding his level of depression, anxiety, quality of life and intense of craving; side effects
(d) psychological questionnaire regarding his impulsiveness;
(e) assigning a particular weight to each of said biochemical parameters, said molecular epigenetic map, each of said medical parameters, and each of said psychological parameters; based on a specific algorithm

whereby said weigh composition enables to determine an optimized the dose of DHEA for said specific addict during a detoxification and rehabilitation periods.

Ohana teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
Utilize DHEA for a specific patient (Abstract teaches utilizing DHEA to increase resistance to drug abuse for a specific patient) comprising:
 (f) determining the dose of DHEA for said specific addict during a detoxification and rehabilitation periods (p.887-888: DHEA administration within the treatment program – teaches administering a 100mg per day dosage because it is the minimum therapeutic amount recommended by the manufacturer in order to avoid adverse effects; p. 885: Abstract teaches utilizing DHEA to increase resistance to drug abuse during a detoxification and rehab program, by increasing their emotional and cognitive resources during the period of treatment, as further discussed on p. 885: Introduction, to combat the decreased DHEA levels during periods of abstinence which can cause increased anxiety and unstable moods, further discussed on pp. 885-886: Introduction) to aid in preventing relapse and to avoid adverse effects from improper dosage. See Ohana p. 885: Abstract & p. 888: DHEA administration within the treatment program.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method for customizing a dosage disclosed by Knoell to incorporate utilizing DHEA for a specific patient and determining the dosage of the DHEA to treat a recovering addict during a detox/rehab period as taught by 

Loftis teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
(c) medical diagnosis regarding his level of depression, anxiety, quality of life and intense of craving; side effects ([0194] & Table 6 teaches that subjects with the medical diagnosis of addiction are assessed for level of addiction, cognitive impairment, and neuropsychiatric impairment via a variety of methods including responding to questionnaires directed toward level of depression, anxiety, quality of life and drug craving level, interpreted as intense of craving; further [0191] teaches that adverse event, interpreted as side effects are also received/tracked by the method);
(d) psychological questionnaire regarding his impulsiveness ([0194] & Table 6 teaches that subjects with the medical diagnosis of addiction are assessed for level of addiction, cognitive impairment, and neuropsychiatric impairment via a variety of methods including responding to questionnaires directed toward impulsivity) to aid in the determination of the effectiveness of treatment of substance addiction. See Loftis [0195].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana to incorporate for the medical parameters received by the method to be based on a medical diagnosis regarding 

Lombard teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
(b) providing molecular epigenetic map of said specific patient based on his blood test or saliva test ([0062] discloses performing and that the system receives results of a saliva test to perform molecular epigenetic mapping, DNA methylation analysis, [0058] discloses utilizing the methylation analysis in performing the method of providing a treatment regime for a patient as disclosed by the application) to help achieve high treatment efficacy. See Lombard [0017].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana/Loftis to incorporate providing molecular epigenetic map of said specific patient based on his blood test or saliva test as taught by Lombard in order to help achieve high treatment efficacy, e.g., see Lombard [0017], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Luan teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to:
([0078] teaches that a dose optimization technique includes weighting the set of parameters based on the specific algorithm disclosed in [0078] and [0072] teaches that the weighting is done to reflect the importance of each of the parameters); 
(f) estimating a weigh composition of said set of particulars weights ([0078] teaches that executing an equation including values for the parameters and the associated weights, this combination is interpreted as estimating a weigh composition); whereby said weigh composition enables to determine an optimized dose for said specific patient ([0078] teaches utilizing the equation to determine the optimized dosage for the patient) to achieve improved treatment planning through superior optimization techniques of dosages. See Luan [0021].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana/Loftis/Lombard to incorporate assigning a particular weight to each of a set of parameters based on a specific equation, estimating a weigh composition of said set of particulars weights, whereby said weigh composition enables to determine an optimized dose for said specific patient as taught by Luna in order to achieve improved treatment planning through superior optimization techniques of dosages, e.g., see Luna [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 3, the modified combination of Knoell/Ohana/Loftis/Lombard/Luna further discloses: 
(Lombard teaches in [0074] to provide brain imaging data to the computer, including a processor. See also Lombard [0145].); 
(b) assigning a particular predictive analytics weight for said brain imaging for calculating said estimation of said weigh composition (As discussed above in claim 1, Lombard discloses assigning a weight, which is interpreted to be a predictive analytics weight, to each received parameter and using that weight to determine an estimation of the weigh composition in [0072] and [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining an optimized DHEA dosage disclosed by modified combination of Knoell/Ohana/Loftis/Lombard/ Luna to incorporate providing a brain imaging data of said specific patient as taught by Luna in order to allow for interpretation of biomarkers into clinically meaningful data in relation to the other test data received, e.g., the epigenetic mapping, e.g., see Luna [0074], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”